Citation Nr: 1523998	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a concussion with headaches.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a right wrist cyst.  

7.  Entitlement to service connection for a left knee disorder.  

8.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to January 1973.  He also served in the Tennessee Army National Guard and had active duty service from February 2003 to June 2004, from May 2007 to July 2008, and from July 2008 to November 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  At the hearing, the record was held open for an additional 30 days in order to provide the Veteran an opportunity to submit evidence.  The Veteran later submitted additional evidence in May 2015 with a waiver of the RO's initial consideration.  

The Virtual VA paperless claims system contains additional VA treatment records that were reviewed by the RO prior to the issuance of the September 2014 statement of the case.  The Veterans Benefits Management System (VBMS) contains a copy of the hearing transcript and the October 2014 substantive appeal.  The remainder of the documents in the file are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.

The issues of entitlement to service connection for GERD and for a concussion with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the March 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right wrist cyst, a left knee disorder, and a right shoulder disorder.   

2.  The Veteran's sleep apnea manifested during active service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of service connection for bilateral hearing loss, tinnitus, a right wrist cyst, a left knee disorder, and a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the March 2015 hearing, the Veteran withdrew the appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right wrist cyst, a left knee disorder, and a right shoulder disorder.  See Hearing Tr. at 2.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for sleep apnea.  

The Veteran's service treatment records contain multiple complaints of sleep impairment and snoring during service, and he was even diagnosed with sleep apnea during his period of active duty service from July 2008 to November 2010.  Specifically, in an August 2008 VA post deployment follow-up examination, the Veteran endorsed that he had trouble with sleep since the military and that he started to take medication for his sleep.  A July 2010 service treatment record also contained a report from the Veteran's wife that the Veteran snored loudly, that he stopped breathing during sleep, and that he thrashed and talked during sleep.  The Veteran described symptoms that were indicative of intrusive rapid eye movement (REM) and sleep deprivation during the night and was referred for a sleep study.  In September 2010, the Veteran underwent a private sleep study and was diagnosed with moderate non-positional obstructive sleep apnea.  The physician explained that the sleep apnea became very severe in REM sleep, which resulted in decreased sleep efficiency and ineffective sleep pattern with increased REM pressure and severe sleep fragmentation.  

The post-service treatment records also include notations related to the Veteran's sleep apnea and continuous positive airway pressure (CPAP) device.  See e.g., May 2011 and May 2014 VA treatment records.  

Although there is no medical opinion linking the Veteran's sleep apnea to service, such medical nexus evidence is not always required to establish service connection.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Board finds that the preponderance of evidence, to include the both the medical and lay evidence of record, demonstrates that the current sleep apnea had its onset during service.  

Based on the foregoing, the Board concludes that service connection for sleep apnea is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

The appeal for the issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal for the issue of entitlement to service connection for tinnitus is dismissed.  

The appeal for the issue of entitlement to service connection for a right wrist cyst is dismissed.

The appeal for the issue of entitlement to service connection for a left knee disorder is dismissed. 

The appeal for the issue of entitlement to service connection for a right shoulder disorder is dismissed.  

Service connection for obstructive sleep apnea is granted.  


REMAND

A remand is necessary to obtain VA examinations and to secure outstanding records.  

As to the claimed GERD, the Veteran has contended that his symptoms started during his period of active duty service from February 2003 to June 2003 and that he was treated with antacid tablets at that time.  He attributed the GERD to the food that he ate during the deployment and testified that his symptoms increased during his second deployment and have continued thereafter.  See Bd. Hrg. Tr. at 26-28.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the GERD.  Therefore, the Board finds that a VA examination and medical opinion are needed.

Similarly, as to the claimed concussion with headaches, the Veteran has contended that he suffered from a head injury in September 2007 and had experienced intermittent headaches, dizziness, and impaired memory since the injury.  See, March 2011 VA treatment record, April 2011 VA treatment record, and Bd. Hrg. Tr. at 20.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the headaches.  Therefore, on remand, a VA examination and VA examination and medical opinion should be secured.

In addition, at the March 2015 hearing, the Veteran stated that the above mentioned head injury caused a knot to form above his left eyebrow that had to be surgically removed in 2010.  See, Bd. Hrg. Tr. at 17.  The Board finds that the private treatment records related to the surgery may be helpful, and therefore, the records should be obtained.  

Finally, the record contains service treatment records from the Veteran's periods of active service from May 2007 to July 2008 and from July 2008 to November 2010; however, the records pertain primarily to psychiatric evaluations and do not include pre- or post-deployment assessments.  Accordingly, an attempt should be made to secure any outstanding service treatment records from the Veteran's periods of service from May 2007 July 2008 and from July 2008 to November 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate entity, to request the Veteran's complete service treatment records from May 2007 to November 2010, to include any pre- or post-deployment assessments.

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his medical records as well as any further action to be taken.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his GERD and headaches, to include the surgical removal of the knot above his left eyebrow in 2010.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the GERD.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran currently has GERD that manifested in service or is otherwise causally or etiologically related to his military service, to include from the environmental exposures that the Veteran was subject to during his service, such as the food.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's headaches.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should specifically consider the July 2010 service treatment record that contained a report that the Veteran hit his forehead in a motor vehicle accident in 2007 and had a loss of consciousness for 3 to 4 minutes, but that he denied symptoms such as headaches, dizziness, or coordination problems.  The examiner should also consider the March 2011 traumatic brain injury screening that contained the Veteran's report of memory problems, sensitivity to bright light, headaches, and sleep problems following the head injury; the April 2011 psychology note and polytrauma case management note that described the Veteran's head injury in September 2007 and reported sequelae; and the March 2013 VA treatment record that stated that the Veteran's headaches were likely sinus in nature.    

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate the type of headaches that the Veteran has and state whether it is at least as likely as not that the headaches manifested in service or is otherwise causally or etiologically related to his military service, to include from the head injury sustained in September 2007.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


